EXHIBIT 10.4

ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT is executed as of May 7, 2014, by IREIT
MANSFIELD POINTE, L.L.C, a Delaware limited liability company (“Borrower”), and
INLAND REAL ESTATE INCOME TRUST, INC., a Maryland corporation (“Guarantor”;
Borrower and Guarantor are sometimes hereinafter referred to, individually and
collectively, as “Indemnitor”), to and for the benefit of JPMORGAN CHASE BANK,
N.A., a national banking association ("Lender").

RECITALS

A. Borrower and Lender have entered into that certain Loan Agreement of even
date herewith (the “Loan Agreement”), pursuant to which Lender has agreed to
make disbursements to Borrower in an amount not to exceed FOURTEEN MILLION TWO
HUNDRED THOUSAND AND NO/100 DOLLARS ($14,200,000.00) (the “Loan”), for the
purpose of the finance of a shopping center located at the southwest quadrant of
Highway 287 and Debbie Lane in the City of Mansfield, County of Tarrant and
State of Texas, and certain expenditures with respect thereto, which Loan is
evidenced by a promissory note of even date herewith (as amended, restated or
replaced from time to time, the “Note”), and is secured in part by a deed of
trust of even date herewith (as amended, restated or replaced from time to time,
the “Instrument”) encumbering the property described in the Instrument (the
“Property”).

B. Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Indemnitor executes and delivers this Agreement (as hereinafter
defined) and Lender is relying on the statements and agreements contained herein
in making the Loan.

C. Guarantor is the owner of a direct or indirect interest in Borrower, and
Guarantor will directly benefit from Lender making the Loan to Borrower.

AGREEMENT

NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, Indemnitor hereby certifies, represents, and
warrants to Lender, and agrees as follows:

1.               Definitions. As used herein, the following terms shall have the
meaning specified below:

1.1            The term “Agreement” shall mean this Environmental Indemnity
Agreement and all modifications, supplements, and amendments thereto.

1

 

1.2            The term “Applicable Rate” shall mean at any given time, (a) the
rate per annum equal to the prime rate of interest (the “Prime Rate”) announced
from time to time by Lender or its parent (which is not necessarily the lowest
rate charged to any customer) changing when and as said prime rate changes, or,
(b) if the Note is in default, the default rate of interest under the Note. If
the Note has been paid in full, the Applicable Rate shall mean the Prime Rate.

1.3            The term “De Minimis Amounts” shall mean any Hazardous Substance
either (a) being transported on or from the Property or being stored for use by
Borrower or its tenants on the Property within a year from original arrival on
the Property in connection with Borrower’s current operations or (b) being
currently used by Borrower or its tenants on the Property, in either case in
such quantities and in a manner that both (i) does not constitute a violation or
threatened violation of any Environmental Law or require any reporting or
disclosure under any Environmental Law and (ii) is consistent with customary
business practice for such operations in the state where the Property is
located.

1.4            The term “Environmental Claim” shall mean any and all actual or
threatened liabilities, claims, actions, causes of action, judgments, orders,
inquiries, investigations, studies or notices relating to any Hazardous
Substance or any Environmental Law including without limitation those arising as
a result of strict liability, whether under Environmental Law or otherwise, and
those arising out of the negligence of the Indemnified Party.

1.5            The term “Environmental Law” shall mean any federal, state or
local law, whether common law, statute, ordinance, rule, regulation, or judicial
or administrative decision or policy or guideline, pertaining to Hazardous
Substances, health, industrial hygiene, environmental conditions, or the
regulation or protection of the environment, and all amendments thereto as of
this date and to be added in the future and any successor statute or rule or
regulation promulgated thereto.

1.6            The term “Hazardous Substance” shall mean all of the following:

(a)             Any substance, material, or waste that is included within the
definitions of “hazardous substances,” “hazardous materials,” “hazardous waste,”
“toxic substances,” “toxic materials,” “toxic waste,” or words of similar import
in any Environmental Law;

(b)            Those substances listed as hazardous substances by the United
States Department of Transportation (or any successor agency) (49 C.F.R. 172.101
and amendments thereto) or by the Environmental Protection Agency (or any
successor agency) (40 C.F.R. Part 302 and amendments thereto); and

(c)             Any substance, material, or waste that is petroleum,
petroleum-related, or a petroleum by-product, asbestos or asbestos-containing
material, polychlorinated biphenyls, flammable, explosive, radioactive, freon
gas, radon, or a pesticide, herbicide, or any other agricultural chemical.

2

 

 

1.7            The term “Indemnified Parties” shall mean and includes Lender,
any parent, subsidiary, or affiliated company of Lender, any assignee or
successor in interest of all or part of Lender’s interest in the Loan or the
Loan Documents, any owner of a participation interest in the Loan or the Loan
Documents, any purchaser who acquires all or part of the Property from Lender,
its parent, or any of its subsidiaries or affiliates, any recipient of a deed or
assignment in lieu of foreclosure of all or part of the Property, any court
appointed receiver, and the officers, directors, employees and agents of each of
them.

1.8            The term “Loan Documents” shall mean the Loan Agreement, the
Note, the Instrument and any other documents evidencing, securing or otherwise
relating to the Loan, as such documents may be amended, modified, supplemented
or restated from time to time. Any default or failure in performance of any
provision of this Agreement, after written notice to Indemnitor and an
opportunity to cure, shall, at the option of the Indemnified Parties, constitute
a Default under the Loan Documents.

1.9            The term “Property” shall mean all property that is or was at any
time affected by the Instrument, which may later include any and all property
previously released from the Instrument.

1.10         The term “Release” shall mean any releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, migrating, disposing, or dumping of any substance into the
environment.

2.               Representations and Warranties.

(a)             Except as disclosed in Phase I Environmental Site Assessment
prepared by CBRE, Inc. and dated March 14, 2014, Borrower represents and
warrants to the Indemnified Parties that neither the Property nor Borrower nor,
to Borrower’s knowledge, any tenant are in violation of any Environmental Law
applicable to the Property, and neither the Property nor Borrower nor, to
Borrower’s knowledge, any tenant are subject to any existing, pending or
threatened investigation pertaining to the Property by any federal, state or
local governmental authority or are subject to any remedial obligation or lien
under or in connection with any Environmental Law.

(b)            Indemnitor represents and warrants to the Indemnified Parties
that Indemnitor, including, without limitation, any officer, director, employee,
agent, affiliate, tenant, joint venture or partner of Indemnitor, has no actual
knowledge or notice of the actual, alleged or threatened presence or Release of
Hazardous Substances in, on, around or potentially affecting any part of the
Property or the soil, groundwater or soil vapor on or under the Property, or the
migration of any Hazardous Substance, from or to any other property adjacent to
or in the vicinity of the Property, provided that the foregoing representation
and warranty does not apply to De Minimis Amounts.

3

 

(c)             Borrower has undertaken an appropriate inquiry into the previous
ownership and uses of the Property consistent with good commercial practice. If
any environmental questionnaire is executed by Borrower and delivered to Lender,
Borrower represents and warrants to the Indemnified Parties that, to Borrower’s
knowledge, the information disclosed in any such environmental questionnaire is
true, complete and correct.

(d)            Borrower’s intended future use of Property will not result in the
Release of any Hazardous Substance other than De Minimis Amounts, in, on, around
or potentially affecting any part of the Property or in the soil, groundwater or
soil vapor on or under the Property, or the migration of any Hazardous Substance
from or to any other property adjacent to or in the vicinity of the Property.

(e)             Each Indemnitor represents and warrants that this Agreement (i)
has been authorized by all necessary action; (ii) does not violate any
agreement, instrument, law, regulation or order applicable to such Indemnitor;
(iii) does not require the consent or approval of any person or entity,
including but not limited to any governmental authority, or any filing or
registration of any kind; and (iv) is the legal, valid and binding obligation of
such Indemnitor enforceable against such Indemnitor in accordance with its
terms, except to the extent that enforcement may be limited by applicable
bankruptcy, insolvency and other similar laws affecting creditors' rights
generally.

3.               Covenants of Indemnitor.

(a)             Borrower shall neither use nor permit any third party to use,
generate, manufacture, produce, store, or Release, on, under or about the
Property, or transfer to or from the Property, any Hazardous Substance except De
Minimis Amounts in compliance with all applicable Environmental Laws, provided
that if any third party, by act or omission or by intent or accident, allows any
foregoing action to occur, Borrower shall promptly remedy such condition, at its
sole expense and responsibility, in accordance with Paragraph 5 below.
Furthermore, Borrower shall not permit any liens under any Environmental Law to
be placed on any portion of the Property.

(b)            Borrower has complied, and shall comply and require all occupants
of the Property, regardless of length of occupancy, to comply, at Borrower’s
sole expense and responsibility, with all Environmental Laws governing or
applicable to Hazardous Substances, including those requiring disclosures to
prospective and actual buyers of all or any portion of the Property.

4

 

(c)             Indemnitor shall promptly notify Lender in writing if
Indemnitor, including, without limitation, any officer, director, employee,
agent, affiliate, joint venture, or partner of Indemnitor, has any actual
knowledge or notice of the following: (i) that any statement in Paragraph 2 of
this Agreement is no longer accurate, (ii) any lien, action or notice affecting
the Property or Indemnitor resulting from any violation or alleged violation of
the Environmental Law, (iii) the institution of any investigation, inquiry or
proceeding concerning Indemnitor or the Property pursuant to any Environmental
Law or otherwise relating to Hazardous Substances (except for De Minimis
Amounts), or (iv) the discovery of any occurrence, condition or state of facts
which would render any representation or warranty contained in this Agreement
incorrect in any respect if made at the time of such discovery.

(d)            Indemnitor’s obligations under this Agreement shall not be
diminished or affected in any respect as a result of any notice, disclosure or
knowledge, if any, to or by any of the Indemnified Parties of the Release,
presence, existence or threatened Release of Hazardous Substances in, on,
around, or potentially affecting the Property or the soil, groundwater or soil
vapor on or under the Property, or of any matter covered by Indemnitor’s
obligations hereunder. No Indemnified Party shall be deemed to have permitted,
caused, contributed to or acquiesced in any such Release, presence, existence or
threatened Release of Hazardous Substances or any other matter covered by
Indemnitor’s obligations hereunder solely because Lender or any other
Indemnified Party had notice, disclosure or knowledge thereof, whether at the
time this Agreement is delivered or at any other time.

(e)             Indemnitor shall conduct and complete, to Lender’s satisfaction,
all remedial, removal, and other actions necessary to clean up and remove
Hazardous Substances (other than De Minimis Amounts) in, on, or materially
affecting the Property: (i) in accordance with all applicable Environmental
Laws; and (ii) in accordance with all applicable orders and directives of all
governmental authorities. Indemnitor shall provide to Lender copies of all
results and reports relating to such remedial, removal, and other actions.

5

 

 

4.               Lender Rights.

(a)             Lender shall have the right, but not the obligation, without in
any way limiting Lender’s other rights and remedies under the Loan Documents,
with the prior written consent of Indemnitor, to enter onto the Property, take
and remove soil or groundwater samples, conduct tests and/or site assessments on
any part of the Property or to take such other actions as it deems necessary or
advisable to clean up, remove, resolve, or minimize the impact of, or otherwise
deal with, any Hazardous Substances on or affecting the Property following
receipt of any written notice from any person or entity asserting the existence
or possible existence of any Hazardous Substances pertaining to the Property or
any part thereof that, if true, could result in an Environmental Claim, order,
notice, suit, imposition of a lien on the Property, or other action and/or that,
in Lender’s reasonable opinion, could jeopardize Lender’s security under the
Loan Documents. All reasonable third party out of pocket costs and expenses paid
or incurred by Lender in the exercise of any such rights shall be payable by
Indemnitor upon demand.

(b)            Lender shall have the right at any time to appear in and to
participate in, as a party if it elects, and be represented by counsel of its
own choice in, any action or proceeding in connection with any Environmental Law
that affects the Property. Upon demand by any Indemnified Party, Indemnitor
shall defend any investigation, action or proceeding involving any matter
covered by Indemnitor’s obligations hereunder which is brought or commenced
against any Indemnified Party, whether alone or together with Borrower or any
other person, all at Indemnitor’s own cost and by counsel to be approved by the
Indemnified Party in the exercise of its reasonable judgment. In the
alternative, any Indemnified Party may elect to conduct its own defense at the
expense of Indemnitor. Indemnitor shall not, without the prior written consent
of Lender: (a) settle or compromise any action, suit, proceeding or claim or
consent to the entry of any judgment that does not include as an unconditional
term thereof the delivery by the claimant or plaintiff to Lender of a full and
complete written release of the Indemnified Parties (in form, scope and
substance satisfactory to Lender in its sole discretion) from all liability in
respect of such action, suit, proceeding or claim; or (b) settle or compromise
any action, suit, proceeding or claim in any manner that may adversely affect
the Indemnified Parties or obligate the Indemnified Parties to pay any sum or
perform any obligation as determined by Lender in its sole discretion.

6

 

 

5.               Indemnification. Indemnitor shall jointly and severally
indemnify and hold the Indemnified Parties harmless from, for and against any
and all Environmental Claims, liabilities, damages (including foreseeable and
unforeseeable damages), losses, fines, penalties, judgments, awards,
settlements, and costs and expenses (including, without limitation, reasonable
attorneys’ fees, experts’, engineers’ and consultants’ fees, and costs and
expenses of investigation, testing, remediation and dispute resolution)
(collectively referred to as “Environmental Costs”) that directly or indirectly
arise out of or relate in any way to:

(a)             Any investigation, cleanup, remediation, removal, or restoration
work of site conditions of the Property relating to Hazardous Substances
(whether on the Property or any other property);

(b)            Any resulting damages, harm, or injuries to the person or
property of any third parties or to any natural resources involving Hazardous
Substances relating to the Property;

(c)             Any actual or alleged past or present disposal, generation,
manufacture, presence, processing, production, Release, storage, transportation,
treatment, or use of or presence of any Hazardous Substance on, under, or about
the Property;

(d)            Any actual or alleged presence of Hazardous Substances on the
Property;

(e)             Any actual or alleged past or present violation of any
Environmental Law relating to the Property;

(f)             Any actual or alleged past or present migration of any Hazardous
Substance from the Property to any other property, whether adjoining, in the
vicinity, or otherwise, or migration of any Hazardous Substance onto the
Property from any other property, whether adjoining, in the vicinity, or
otherwise;

(g)            Any lien on any part of the Property under any Environmental Law;

(h)            Any Environmental Claim by any federal, state, or local
governmental agency and any claim that any Indemnified Party is liable for any
such asserted Environmental Claim allegedly because it is an “owner” or
“operator” of the Property under any Environmental Law;

7

 

(i)              Any Environmental Claim asserted against any Indemnified Party
by any person other than a governmental agency, including any person who may
purchase or lease all or any portion of the Property from Borrower, from any
Indemnified Party, or from any other purchaser or lessee; any person who may at
any time have any interest in all or any portion of the Property; any person who
may at any time be responsible for any cleanup costs or other Environmental
Claims relating to the Property; and any person claiming to have been injured in
any way as a result of exposure to any Hazardous Substance relating to the
Property;

(j)              Any Environmental Claim which any Indemnified Party reasonably
believes at any time may be incurred to comply with any law, judgment, order,
regulation, or regulatory directive relating to Hazardous Substances and the
Property, or which any Indemnified Party reasonably believes at any time may be
incurred to protect the public health or safety;

(k)            Any Environmental Claim resulting from currently existing
conditions in, on, around, or materially affecting the Property, whether known
or unknown by Borrower or the Indemnified Parties at the time this Agreement is
executed, and any such Environmental Claim resulting from the activities of
Borrower, Borrower’s tenants, or any other person, in, on, around, or materially
affecting the Property; or

(l)              Breach of any representation or warranty by or covenant of
Indemnitor in this Agreement.

Notwithstanding anything contained herein to the contrary, the foregoing
indemnity shall not apply to (i) matters resulting solely from the gross
negligence or willful misconduct of any Indemnified Party, or (ii) matters
resulting solely from the actions of Indemnified Parties taken after such
parties have taken title to, or exclusive possession of the Property, provided
that, in both cases, such matters shall not arise from or be accumulated with
any condition of the Property, which condition was not caused by an Indemnified
Party. The foregoing indemnity is expressly intended to include, and does
include, any Environmental Costs arising as a result of any strict liability
imposed or threatened to be imposed on an Indemnified Party in connection with
any of the indemnified matters described in this Paragraph 5 or arising as a
result of the negligence of an Indemnified Party in connection with such
matters.

6.               Reinstatement of Obligations. If at any time all or any part of
any payment made by Indemnitor or received by an Indemnified Party from
Indemnitor under or with respect to this Agreement is or must be rescinded or
returned for any reason whatsoever (including, but not limited to, the
insolvency, bankruptcy or reorganization of Indemnitor), then the obligations of
Indemnitor hereunder shall, to the extent of the payment rescinded or returned,
be deemed to have continued in existence, notwithstanding such previous payment
made by Indemnitor, or receipt of payment by an Indemnified Party, and the
obligations of Indemnitor hereunder shall continue to be effective or be
reinstated, as the case may be, as to such payment, all as though such previous
payment by Indemnitor had never been made.

8

 

 

7.               Reservation of Rights. Nothing in this Agreement shall be
construed to limit any claim or right which any Indemnified Party may otherwise
have at any time against Indemnitor or any other person arising from any source
other than this Agreement, including any claim for fraud, misrepresentation,
waste, or breach of contract other than this Agreement, and any rights of
contribution or indemnity under federal, state or local environmental law or
other applicable law, regulation or ordinance.

8.               No Waiver; Rights Cumulative. If any Indemnified Party delays
or fails to exercise any right or remedy against Indemnitor, that alone shall
not be construed as a waiver of that right or remedy. All remedies of any
Indemnified Party against Indemnitor are cumulative.

9.               Successors and Assigns. This Agreement shall be binding upon
Indemnitor and its successors and shall inure to the benefit of the Indemnified
Parties, and the successors and assigns of the Indemnified Parties. Indemnitor
shall not have any right to assign its obligations under this Agreement. This
Agreement is assignable by Lender, and any full or partial assignment hereof by
Lender shall operate to vest in the assignee all rights and powers herein
conferred upon and granted to Lender and so assigned by Lender. Indemnitor
expressly waives notice of transfer or assignment of this Agreement and
acknowledges that the failure by Lender to give any such notice shall not affect
the liabilities of Indemnitor hereunder.

10.            Termination. The indemnity obligations of Indemnitor pursuant to
Paragraph 5 of this Agreement and all other obligations of Indemnitor hereunder
shall survive until terminated in accordance with this Paragraph 10, which
termination shall occur upon the full satisfaction of either of the following
conditions:

(a)             The Loan shall have been repaid in full and in accordance with
its terms, any lending commitment shall have expired or been terminated, and all
obligations of the Borrower under the Loan Documents have been performed in full
in accordance with their terms; provided, however that the obligations of
Indemnitor under this Agreement shall not terminate until (x) one (1) year has
passed from the date the conditions set forth above have been satisfied, and (y)
Lender has not received notice of any Environmental Claim relating to the
Property that has not been fully satisfied or settled to the Lender’s
satisfaction; or

9

 

(b)            The Loan shall not have been repaid in full and in accordance
with its terms and (x) one or more of the following events have occurred: (i)
the acceptance by Lender of the surrender of the Note and reconveyance of the
Instrument, (ii) the foreclosure of the Instrument, (iii) the extinguishment of
the Instrument by any means, including deed or assignment in lieu of
foreclosure, (iv) the acquisition of the Property or any portion of it by any of
the Indemnified Parties, and (v) the transfer of all of Lender’s rights in the
Loan Documents, or through the exercise of any other rights and remedies by
Lender (including, without limitation, foreclosure, trustee’s sale or actions on
promissory notes, guaranties or other obligations); (y) two (2) years have
elapsed from the date which is the date of the occurrence of the latest to occur
of the events described in (i)-(v) of this subparagraph and (z) Lender has
received a Phase I or similar investigative report (at Indemnitor’s sole cost
and expense) in form and substances satisfactory to Lender.

11.            Full Recourse. The indemnity contained herein shall not be
subject to any non-recourse or other limitation of liability provisions
contained in any of the Loan Documents executed and delivered in connection with
the Loan and the liability of Indemnitor under this Agreement shall not be
limited by any such non-recourse or similar limitation of liability provisions.

12.            Misrepresentation. If any material warranty, representation or
statement contained herein shall be or shall prove to have been false when made
or if Indemnitor shall fail or neglect to perform or observe any of the terms,
provisions or covenants contained herein, the same shall constitute a Default
(as defined in the Loan Agreement) under the Loan Documents.

13.            Notices. Any notice required or permitted in connection herewith
shall be given in the manner provided in any Loan Document.

14.            Reliance; Separate Action. Indemnitor acknowledges that Lender
has and will rely upon the representations, warranties and agreements herein set
forth in closing and funding (or modifying as the case may be) the Loan and that
the execution and delivery of this Agreement is an essential condition but for
which Lender would not close or fund (or modify) the Loan. Indemnitor agrees
that this Agreement and the indemnity contained herein is separate, independent
and in addition to the undertakings of Indemnitor under the Loan Documents.
Indemnitor agrees that a separate action may be brought to enforce the
provisions of this Agreement which shall in no way be deemed to be an action on
the Note, whether or not the Indemnified Parties would be entitled to a
deficiency judgment following a judicial foreclosure or sale under the
Instrument.

10

 

 

15.            Waiver. Indemnitor waives any right or claim of right to cause a
marshaling of the assets of Indemnitor or to cause Lender to proceed against any
of the security for the Loan before proceeding under this Agreement against
Indemnitor. Indemnitor agrees that any payments required to be made hereunder
shall become due on demand. Indemnitor expressly waives and relinquishes all
rights, remedies and defenses accorded by applicable law to sureties,
indemnitors or guarantors, except any rights of subrogation that Indemnitor may
have, provided that the indemnity provided for hereunder shall neither be
contingent upon the existence of any such rights of subrogation nor subject to
any claims or defenses whatsoever that may be asserted in connection with the
enforcement or attempted enforcement of such subrogation rights, including,
without limitation, any claim that such subrogation rights were abrogated by any
acts or omissions of Lender.

16.            Successive Actions. Notwithstanding any law to the contrary, the
parties expressly agree that a separate right of action hereunder shall arise
each time Lender acquires knowledge of any matter indemnified by Indemnitor
under this Agreement. Separate and successive actions may be brought hereunder
to enforce any of the provisions hereof at any time and from time to time. No
action hereunder shall preclude any subsequent action, and Indemnitor hereby
waives and covenants not to assert any defense in the nature of splitting of
causes of action or merger of judgments.

17.            Construction. In this Agreement, the word “person” includes any
individual, company, trust or other legal entity of any kind. If this Agreement
is executed by more than one person, the words “Indemnitor”, “Guarantor” and
“Borrower” include all such persons. The word “include(s)” means “include(s),
without limitation,” and the word “including” means “including, but not limited
to.” When the context and construction so require, all words used in the
singular shall be deemed to have been used in the plural and vice versa.

18.            Severability. Every provision of this Agreement is intended to be
severable. If any term, provision, section or subsection of this Agreement is
declared to be illegal or invalid, for any reason whatsoever, by a court of
competent jurisdiction, such illegality or invalidity shall not affect the other
terms, provisions, sections or subsections of this Agreement, which shall remain
binding and enforceable. To the extent there is any conflict between this
Agreement and the terms and provisions of any of the other Loan Documents, the
terms and provisions of this Agreement shall control.

19.            Cost and Expenses. On demand, Indemnitor agrees to pay all of the
Indemnified Parties’ costs and expenses, including attorneys’ fees, which may be
incurred in any effort to enforce any term of this Agreement, including all such
costs and expenses which may be incurred by any Indemnified Party in any legal
action, reference, mediation or arbitration proceeding. From the time(s)
incurred until paid in full to the Indemnified Party, those sums shall bear
interest at the Applicable Rate.

20.            Time; No Course of Dealing. Time is of the essence of this
Agreement, and of each and every provision hereof. The waiver by Indemnified
Party of any breach or breaches hereof shall not be deemed, nor shall the same
constitute, a waiver of any subsequent breach of breaches.

11

 

 

21.            Governing Law. This Agreement and the transaction contemplated
hereunder shall be governed by and construed in accordance with the laws of the
State of Illinois, without giving effect to conflict of laws principles.

22.            Counterparts. This Agreement may be executed in any number of
counterparts each of which shall be deemed an original, but all such
counterparts together shall constitute but one Agreement.

23.            Captions for Convenience. The captions and headings of the
paragraphs of this Agreement are for convenience of reference only and shall not
be construed in interpreting the provisions hereof.

24.            Joint and Several Liability. Each party executing this Agreement
as an Indemnitor shall be jointly and severally liable for all obligations of
Indemnitor hereunder.

25.           Subrogation. Notwithstanding any payments made by any of the
undersigned pursuant to the provisions of this Agreement, Guarantor irrevocably
waives all rights to enforce or collect upon any rights which it now has or may
acquire against Borrower either by way of subrogation, indemnity, reimbursement
or contribution for any amount paid under this Agreement or by way of any other
obligations whatsoever of Borrower to Guarantor, nor shall Guarantor file,
assert or receive payment on any claim, whether now existing or hereafter
arising, against Borrower in the event of the commencement of a case by or
against Borrower under Title 11 of the United States Code. In the event either a
petition is filed under said Title 11 of the United States Code with regard to
Borrower or an action or proceeding is commenced for the benefit of the
creditors of Borrower, this Agreement shall at all times thereafter remain
effective in regard to any payments or other transfers of assets to Lender
received from or on behalf of Borrower prior to notice of termination of this
Agreement and which are or may be held voidable on the grounds of preference or
fraud, whether or not the Loan has been paid in full. Any payment on account of
or reacknowledgment of the Loan by Borrower, or any other party liable therefor,
or action taken, or payment or reacknowledgment made, of any of the obligations
of Borrower to take and complete the actions specified in paragraph 3 of the
Agreement shall serve to start anew the statutory period of limitations
applicable to Borrower with respect to said paragraph 3 and Guarantor.

26.            WAIVER OF JURY TRIAL. INDEMNITOR AND LENDER (BY ITS ACCEPTANCE
HEREOF) HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON
CONTRACT, TORT, OR OTHERWISE) BETWEEN INDEMNITOR AND LENDER ARISING OUT OF OR IN
ANY WAY RELATED TO THIS AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO
LENDER TO PROVIDE THE FINANCING DESCRIBED IN THIS AGREEMENT.

[Remainder of page intentionally left blank; signatures follow.]

 

12

 

IN WITNESS WHEREOF, Indemnitor has executed this Environmental Indemnity
Agreement as of the date set forth herein.

 

  BORROWER      

IREIT MANSFIELD POINTE, L.L.C., a

Delaware limited liability company

            By:

Inland Real Estate Income Trust, Inc., a

Maryland corporation, its sole member

              By: /s/ Mary J. Pechous     Name: Mary J. Pechous     Title:
Assistant Secretary                       GUARANTOR            

INLAND REAL ESTATE INCOME TRUST,

INC., a Maryland corporation

        By:

/s/ Mary J. Pechous

  Name:

Mary J. Pechous

  Title: Assistant Secretary

 

 

 

13